Citation Nr: 9910669	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a low back injury at L1-L2.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for a left big toe disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to July 
1945.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in March 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  Following the 
requested development, the RO in November 1998 reclassified 
the service-connected disability as residuals of a low back 
injury at L1-L2 and assigned a 30 percent rating under 
diagnostic codes 5285 and 5292, effective from the date of 
the reopened claim in July 1994.  The RO also continued its 
previous denial of the claimed benefit with respect to the 
service-connected left toe disability.  The case is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected low back disorder is manifested by 
a wedge deformity of the L1, pain, tenderness, and soreness 
in the upper lumbar spine, and moderate limitation of motion, 
requiring the use of a cane and a back brace and medication 
for symptomatic relief.  

3.  The service-connected left big toe disability is 
manifested by some limitation of motion of the toe, pain and 
crepitation of the metatarsophalangeal joint, hallux valgus 
deformity, and arthritic changes visualized on X-rays of the 
toe.  

4.  No unusual or exceptional disability factors are shown 
with respect to the service-connected low back disability or 
left big toe disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 50 percent 
for residuals of a low back injury at L1-L2 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292 (1998).  

2.  The criteria for a disability evaluation in excess of 10 
percent for a left big toe disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Background

The service medical records are sparse and reflect only an 
injury of the left foot in December 1944 resulting in a 
three-week hospitalization.  Complaints or findings of back 
or left foot pathology were not noted when the veteran was 
examined for separation from service in June 1945.  However, 
the record shows that the veteran was awarded the Purple 
Heart Medal in November 1945 for wounds received in action in 
December 1944.  A rating decision dated in June 1946 granted 
service connection for a skin condition of the hands and 
wrists and for a back and foot injury resulting from an 
explosion sustained in combat.  A 10 percent evaluation was 
assigned for the combined effect of the service-connected 
disabilities.  In a statement dated in April 1947, S. A. 
Brown, M.D., reported that the veteran had sustained an 
injury of his upper lumbar region and a fracture of his left 
big toe from the explosion of a German rocket in December 
1944.  Dr. Brown stated that the veteran complained of severe 
pain in his lumbar region and of pain and stiffness in his 
left big toe.  

On VA examination in June 1947, the veteran complained of 
back pain in the morning that made it difficult to get out of 
bed and of swelling of his left foot on prolonged walking.  
The elicited history attributed the back and left big toe 
injuries to a mine explosion in combat in 1944.  On 
examination, however, objective findings were relatively 
minimal.  There was no muscle spasticity or limitation of 
motion of the spine or trunk.  There was only "alleged" 
tenderness upon pressure over the right lower back.  The left 
big toe showed no deformity, swelling or crepitus.  There was 
a slight limping gait.  X-rays visualized an old healed 
fracture of the proximal phalanx of the left big toe 
extending from the middle of the shaft to the distal 
articular surface, with slight bone defect on the distal 
articular surface.  A slight irregularity of the proximal 
articular surface of the distal phalanx was also seen.  The 
pertinent diagnoses were strain of the right lumbar muscle 
area secondary to a mine explosion, and residuals of a 
fracture of the left big toe with slight limitation of 
dorsiflexion.  

A rating decision dated in August 1947 reclassified the 
service-connected disabilities as a fracture of the left big 
toe with limitation of motion of the proximal joint and limp, 
and residuals of a back injury.  A 10 percent evaluation was 
assigned for the left big toe disability, while a 
noncompensable evaluation was assigned for the back injury 
residuals.  These evaluations were thereafter continued until 
May 1969, when the RO granted a 10 percent rating under 
Diagnostic Code 5292 for residuals of a back injury, based on 
examination findings that showed limitation of motion of the 
lumbar spine principally on backward extension.  The veteran 
was wearing a steel Taylor back brace on orthopedic 
examination in March 1969 and complained of tenderness over 
the left "nephros" at about the D-2 level.  X-rays by VA in 
September 1968 and March 1969 visualized wedging of the 
bodies of the 1st and 2nd lumbar vertebrae, more marked at L-
1, which were felt to be secondary to old healed compression 
fractures.  An examination of the left big toe showed some 
enlargement of the metatarsophalangeal joint.  However, there 
was full range of motion of the toe actively and passively, 
although the veteran complained of some pain.  The orthopedic 
diagnoses were residuals of a back injury and residuals of a 
fracture of the left big toe.  

When hospitalized by VA in February and March 1972, it was 
reported that the veteran had been using a Taylor back brace 
for many years for his low backache.  Straight leg raising 
was negative.  X-rays showed degenerative joint disease of 
the thoracic and lumbosacral segments of the spine, and X-
rays of the wrists showed the same degenerative process.  The 
left foot was everted, and there was some bilateral atrophy 
of the posterior muscles of the ankles, which was felt to be 
greater on the left.  The pertinent diagnoses on discharge 
from the hospital were degenerative joint disease of the 
thoracic, lumbar and sacral spine, and both wrists; remote 
fracture of the 1st lumbar vertebra; and remote left foot 
injury.  

On VA examination in August 1972, it was reported that the 
veteran was experiencing generalized stiffness of the spine 
as he grew older.  He wore a metal back brace and walked 
slowly with a cane.  He limped slightly.  The diagnoses were 
residuals of a back injury, and residuals of a fracture of 
the left great toe with bunion enlargement.  However, the RO 
in October 1972 continued the 10 percent ratings for the back 
and left big toe disabilities.  

In May 1973, the Board denied evaluations in excess of 10 
percent for the service-connected back and left big toe 
disabilities.  The Board also denied secondary service 
connection for degenerative joint disease of the thoracic and 
lumbosacral spine.  Although severe limitation of motion of 
the lumbar spine was noted on VA examination in July 1979, 
the RO found that there were no objective findings to account 
for this limitation attributable to the veteran's service-
connected residuals of a low back injury and continued the 
prior ratings.  The RO observed that service connection was 
not in effect for degenerative joint disease of the thoracic 
and lumbosacral spine.  The veteran was notified of this 
determination in October 1979, but an appeal was not 
initiated.  The veteran reopened his claims for increased 
ratings for low back and left big toe disabilities in July 
1994 and has continuously prosecuted his claims ever since.  

Analysis

A.  Residuals of a low back injury at L1-L2

Where, as here, there is no spinal cord involvement, 
residuals of fracture of a vertebra are rated on the basis of 
resulting definite limited motion of the spine or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Code 5285.  It is 
undisputed that the veteran has anterior wedging of the first 
lumbar vertebra that has been visualized on X-ray studies and 
which constitutes demonstrable deformity of a vertebral body 
such as to warrant an additional 10 percent evaluation under 
Code 5285.  The issue in this case is thus whether an 
evaluation in excess of 20 percent for limitation of motion 
of the lumbar spine is warranted. 

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation; a 40 percent evaluation is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a, Code 5292.  

On orthopedic examination in March 1998, it was reported that 
the veteran complained of chronic back problems since an 
injury in service.  The examiner reviewed the claims file and 
reported that treatment had been conservative and that the 
veteran had not undergone surgery.  On examination, the 
veteran could ambulate with "a bit of a limp" and an 
externally rotated left foot.  He could not rise onto his 
toes because of pain in his left foot, but he could rise onto 
his heels and partially squat.  He had soreness and pain to 
palpation across his back without obvious deformity of the 
back.  He had muscular tenderness and soreness and some pain 
with motion.  He had forward flexion to 80 degrees, backward 
extension to "neutral," lateroflexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  The 
veteran had pain on bending and rotation, especially at the 
extremes of motion.  

The veteran has reported tenderness, pain, and soreness of 
the low back. He uses a back brace and a cane, and takes 
medication for symptomatic relief. When pain is considered, 
the cumulative loss of lumbar spine motion in all planes of 
excursion is more accurately described as severe in degree 
and as thus meriting a 40 percent evaluation applicable in 
such cases.  See DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) 
(functional loss due to excess fatigability under 38 C.F.R. 
§ 4.45 should be measured, if feasible, in additional loss of 
motion of the affected joint). 

The Board recognizes that a certain degree of the 
deterioration of the low back that has occurred during the 
course of this appeal is due to nonservice-connected factors. 
X-rays by VA in November 1995 noted not only slight anterior 
wedging of L1, but also significant low back pathology, 
including osteoporosis.  X-rays by VA in March 1998 showed a 
slight altered posterior alignment with the body of L4 over 
L5.  There was relative narrowing of the disc space between 
L5 and S1 without dislocation.  There was also a transitional 
feature of the 4th and 5th lumbar vertebral bodies.  Magnetic 
resonance imaging (MRI) by VA in May 1998 showed 
spondylolisthesis of L4-L5 with moderate focal spinal 
stenosis at this level with a combination of ligamental and 
facet hypertrophy, and mild to moderate bulging of the discs 
of L3-L4 with no spinal stenosis or herniation.  In addition, 
there was the suggestion of bilateral spondylolysis at L-4.  
Electromyographic and nerve velocity conduction velocity 
(EMG/NCV) studies by VA in April 1998 showed chronic L5 
radiculopathy.  

Nevertheless, the Board is of the opinion that a 40 percent 
evaluation under Code 5292 plus 10 percent under Code 5285 
better reflect the actual degree of functional impairment 
resulting from the service-connected disability in this case.  
38 C.F.R. §§ 4.10, 4.40. The service-connected disability 
might be evaluated by analogy to intervertebral disc syndrome 
under Diagnostic Code 5293.  See 38 C.F.R. § 4.20 (1998).  
Under that code, a 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  

However, the neurologic findings associated with service-
connected the low back disorder have been nil.  The 
neurologic findings have been almost wholly a product of the 
nonservice-connected back pathology arising in the lower 
lumbosacral spine.  The diagnosed bilateral radiculopathy has 
been associated with disc disease at the L5 level, while the 
hypesthesia of the lower extremities has been shown to be 
essentially consistent with the nonservice-connected low back 
pathology diagnosed following the 1998 MRI and EMG studies.  
Nonservice-connected symptomatology may not be used to 
evaluate the service-connected disability.  38 C.F.R. § 4.14.  

Accordingly, the Board finds that an evaluation of 50 percent 
for the service-connected low back disability is for 
application.  In so finding, the Board has considered has 
considered possible entitlement to an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  However, the Board has not been presented with such 
an exceptional or unusual disability picture, with related 
factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The veteran 
has not been frequently hospitalized for his low back 
problems such as to warrant extraschedular consideration.  
The examiner specifically noted that he was now in his 80's 
and retired and that such functional impairment as he 
experienced was not significantly impairing from an 
occupational perspective.  Based on these considerations, the 
Board finds that the RO did not err in declining to refer 
this claim to the Director of the Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  

B.  Left big toe disability

On VA examination of the feet in March 1998, the veteran 
complained of soreness, pain, and stiffness in the left big 
toe as a result of a fracture of the toe in service following 
an explosion.  He also complained of aching and tenderness in 
the left foot that had become chronic.  He walked with his 
left foot everted and externally rotated with a slight limp.  
No surgery had been performed.  The examiner stated that 
based on previous X-rays, the veteran had developed "a 
little bit of a bunion and a little bit of arthritis."  X-
rays by VA in March 1998 showed hallux valgus deformity of 
the 1st metatarsal with minimal degenerative arthritic 
changes of the 1st metatarsophalangeal joint and some of the 
interphalangeal joints of the left foot.  These findings were 
consistent with X-ray studies by VA in November 1995.  On 
examination in March 1998, the veteran had a mild bunion of 
the left great toe with pain and tenderness over the 
metatarsophalangeal joint.  His interphalangeal joint was 
stiff, and there was no motion there.  He had good motion in 
the metatarsophalangeal joint, but he also had pain and 
crepitation with motion of that joint.  No other swelling or 
deformity could be identified in the rest of the foot.  
Although he could rise onto his heels and squat, he could not 
rise onto his toes because of the pain and stiffness in the 
left great toe.  The examiner stated that the veteran could 
go from "neutral" to about 30 degrees of extension in the 
metatarsophalangeal joint itself.  The impression was 
residual fracture of the left great toe with arthritis.  

The left great toe disability is evaluated under Diagnostic 
Code 5010 for arthritis of traumatic origin.  The 10 percent 
rating initially assigned apparently was based on the minor 
limitation of dorsiflexion of the toe and the slight limp 
seen on VA examination in 1947.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

As with the service-connected low back disorder, the service-
connected left big toe disability could be rated by recourse 
to more than one diagnostic code.  However, as with the low 
back disorder, the rule against pyramiding precludes the use 
of multiple diagnostic codes in order to artificially inflate 
the service-connected evaluation.  38 C.F.R. § 4.14.  

It is unclear from the VA X-ray report in March 1998 whether 
there was involvement of more than one joint in of the left 
big toe; certainly, degenerative arthritic changes of the 1st 
metatarsophalangeal joint were seen.  At most, however, this 
represents involvement of a group of minor joints.  See 
38 C.F.R. § 4.45(f).  Under Diagnostic Code 5003, a 20 
percent evaluation is warranted where there is X-ray evidence 
of the involvement of two or more minor joint groups with 
occasional incapacitating symptoms.  Such a disability 
picture is not shown here.  

A 10 percent evaluation may be assigned under Code 5003 and 
38 C.F.R. § 4.59 where there is painful motion with joint or 
periarticular pathology.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991); see also Hicks v. Brown, 8 Vet. 
App. 417, 421 (1995) (under § 4.59, painful motion is 
considered limited motion even though a range of motion may 
be possible beyond the point when pain sets in).  However, as 
a 10 percent evaluation has already been assigned under 
diagnostic codes 5003 and 5010, an additional 10 percent 
rating under 38 C.F.R. § 4.59 would violate the rule against 
pyramiding.  38 C.F.R. § 4.14.  Similarly, a 10 percent 
evaluation could be assigned under Diagnostic Code 5279 for a 
painful metatarsal joint, or under Diagnostic Code 5280 for 
hallux valgus, but these ratings, too, would violate the 
provisions of 38 C.F.R. § 4.14 where a 10 percent evaluation 
is already in place.  A higher evaluation under Diagnostic 
Code 5283 is not warranted because X-rays do not show 
malunion or nonunion of the metatarsal bones.  

The evaluation of the left big toe injury by analogy to foot 
disorders such as pes planus (Diagnostic Code 5276), pes 
cavus (Diagnostic Code 5278), or other foot injuries 
(Diagnostic Code 5284) does not seem appropriate in this 
case.  The service-connected disability relates only to 
relatively straightforward residuals of a left big toe 
fracture, whereas the symptomatology associated with the foot 
disorders contemplates a wider disability picture.  See 
38 C.F.R. § 4.20 (rating by analogy permissible only where 
the condition is unlisted in the rating schedule and the 
condition used to rate is closely analogous in anatomical 
localization, functions affected, and the symptomatology 
manifested).  

The disability picture with respect to the left big toe 
disability is not shown to have changed very much over the 
years.  For example, when he was examined by VA in November 
1995, both of the veteran's feet appeared the same.  There 
was no swelling, edema, or deformity noted.  Although the 
veteran was unable to step on his first left toe, there was 
no disturbance of function of the left foot.  His gait was 
normal.  X-rays showed an old healed fracture of the proximal 
phalanx of the left great toe with hallux valgus deformity 
and arthritis.  The pertinent diagnosis was residual fracture 
of the left 1st toe.  Although he has recently presented with 
an everted left foot, there is reason to believe that his 
symptomatology is somewhat exaggerated and that, in any case, 
his lower extremities are impaired in some uncertain degree 
by nonservice-connected disability.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for the 
service-connected left big toe disability.  

In so finding, the Board has considered possible entitlement 
to an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  However, for the same reasons set 
forth above, the Board finds that an extraschedular 
evaluation is not warranted in this case and that the RO did 
not err in declining to refer this claim to the Director of 
the Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. at 95.  


ORDER

An increased evaluation for residuals of a low back injury at 
L1-L2 is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

An increased evaluation for a left big toe disability is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

